Case 2:19-mj-00020-MTP Document 1 Filed 08/13/19 Page 1 of 3

fey

   

AO 91 (Rev. 11/11) Criminal Complaint SOUTHERN Ds

jIRICT OF MISSISSipp

—

  
   

 

eee

UNITED STATES DISTRICT COURT | aus 13 2019

for the eee
ARTHUR JOHNSTON
oo DEPUTY

BY.

    
 

Southern District of Mississippi

 

 

 

United States of America ) 7
v ) AGn, 2 Wr
Ramon MENDOZA-Cuello =e ey
)
_ )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 7, 2019 inthe county of — | Jasper in the
Southern District of Mississippi __, the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1326 (a)(1)& (2) Illegal Reentry

This criminal complaint is based on these facts:

See attached affidavit

Continued on the attached sheet.

Complainant's signgthyte

 

Brent Druery, SA HSI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: coe [ Lt pe

Judge's signature

City and state: Cli dkeeias , ngsrssepp { (W\c EL THEM CER P UA g. bls Te

Printed name and title

 

 
Case 2:19-mj-00020-MTP Document 1 Filed 08/13/19 Page 2 of 3

AFFIDAVIT FOR PROBABLE CAUSE FOR
A COMPLAINT AND ARREST WARRANT

I, Brent Druery, being duly sworn, do hereby depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Special Agent with Homeland Security Investigations
(“HSI”), assigned to the Resident Agent in Charge in Jackson, Mississippi. I have been so
employed since November of 2002. I have received training and been assigned to conduct
investigations of criminal violations of the United States Code as enumerated in Titles 8, 18, 19,
21, 22, 31 and various other federal statutes.

2. I submit this affidavit based on information known to me personally from the
investigation, as well as information obtained from others who have investigated the matter or
have personal knowledge of the facts herein. This affidavit is being submitted in support of a
criminal complaint against Ramon MENDOZA-Cuello, and, as such, does not include all the
information known to me as part of this investigation, but only information sufficient to establish
probable cause for the issuance of a criminal complaint against Ramon MENDOZA-Cuello for
violating Title 8, United States Code, Sections 1326(a)(1) and (2), reentry of removed alien.

PROBABLE CAUSE
3. On August 7, 2019, Immigration and Customs Enforcement (ICE) executed seven
criminal and administrative search warrants at chicken processing company locations across the
Southern District of Mississippi. During the execution of the search warrant at Peco Foods, 95
Commerce Drive, Bay Springs, Mississippi 39338, ICE officials encountered Ramon
MENDOZA-Cuello (Alien # XXXXX0672), an illegal alien from Mexico. Record checks for
Ramon MENDOZA-Cuello revealed two prior encounters by U.S. immigration officials. On or

about August 25, 2008, MENDOZA-Cuello was encountered by U.S. immigration officials in
Case 2:19-mj-00020-MTP Document1 Filed 08/13/19 Page 3 of 3

Laurel, Mississippi, during the execution of a federal search warrant at Howard Industries
Incorporated and was issued a Notice to Appear. He was thereafter removed to Mexico from
New Orleans, Louisiana, on or about September 29, 2008. On or about January 20, 2010,
MENDOZA-Cuello was encountered a second time by U.S. immigration officials near Hidalgo,
Texas, and was processed as a Re-instate due to his prior removal. He was thereafter removed a
second time to Mexico from Hidalgo, Texas, on or about January 22, 2010. Queries within ICE
databases revealed Ramon MENDOZA-Cuello has not received consent from the Attorney
General of the United States or Secretary of Homeland Security to apply for readmission, or to
re-enter into the United States.
CONCLUSION
3; Based on these underlying facts and circumstances, as set forth above, it is my

belief that probable cause exists showing that Ramon MENDOZA-Cuello, is a citizen and
national of Mexico, who reentered and was found in the United States after deportation and
removal without having first obtained the express consent of the Attorney General of the United
States or the Secretary of the Department of Homeland Security, in violation of Title 8, United
States Code, Section 1326(a)(1) and (2).

Respectfully submitted,

es
Brent Druery ie

Special Agent
Homeland Security Investigations

SWORN to before me on this (3 day of August, 2019.

(lee A

UNITED STATES MAGISTRATE JUDGE

 
